SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.
Plaintiff-Appellant Richard Cole (“Cole”) appeals the district court’s partial grant of summary judgment, and judgment on the merits, in favor of Defendants-Appellees General Electric Co. (“GE”) and General Electric Co. Employee Welfare Benefit Program (collectively “GE”). The trial court determined that GE did not need to reimburse Cole for medical services he provided to certain patients covered under GE’s employee benefit plan. We presume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal.
We affirm, substantially for the reasons set forth in the district court’s August 10, *9202000 and January 16, 2004 memoranda of decision. We do so, however, without reference to Cole’s criminal history or alleged ethical misdeeds. It is sufficient that the court credited the substance of the testimony of GE’s medical expert as to the reasonableness and necessity of Cole’s claims.
We have considered all of Cole’s arguments and find them to be without merit. The decision of the district court is therefore AFFIRMED.